IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


LARRY ROJAS,

             Appellant,

 v.                                                     Case No. 5D16-3051

DYCK-O'NEAL, INC.,

             Appellee.

________________________________/

Opinion filed December 9, 2016

Non-Final Appeal from the Circuit Court
for Orange County,
John E. Jordan, Judge.

N. James Turner, Orlando, for Appellant.

No Appearance for Appellee.


PER CURIAM.

      AFFIRMED. See Aluia v. Dyke-O’Neal, Inc., 41 Fla. L. Weekly D1660 (Fla. 2d DCA

July 15, 2016) (holding that debtor’s motion to dismiss was correctly denied because

debtor failed to plead and prove that creditor was “debt collector” as defined by the Fair

Debt Collection Practices Act, 15 U.S.C. §§1692-1692p).



ORFINGER, TORPY and COHEN, JJ., concur.